February 15, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 Re: The Calvert Fund 1933 Act File No. 333-171345 Pre-Effective Amendment No. 3 to Form N-14 filed on December 22, 2010 Ladies and Gentlemen: Filed herewith is Pre-Effective Amendment No. 3 under the Securities Act of 1933, as amended (the 1933 Act), to the registration statement on Form N-14 of The Calvert Fund (the Registrant) filed on December 22, 2010. The purpose of this amendment is to incorporate comments of the SEC staff regarding the registrant statement, as amended. In addition, pursuant to Rule 461 under the Securities Act, the Registrant and Calvert Distributors, Inc., the Registrants principal underwriter, hereby request that the effective date of the registration statement be accelerated to February 15, 2011, or as soon as practicable thereafter. Please feel free to contact me at 301-657-7045 with any questions about this filing. Sincerely, The Calvert Fund /s/ Lancelot A. King Lancelot A. King Assistant Vice President Calvert Distributors, Inc. /s/ Lancelot A. King Lancelot A. King Assistant Vice President cc: Valerie Lithotomos, Esq. Division of Investment Management Securities and Exchange Commission
